 



Exhibit 10.22.6

                      AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT   1.
Contract Number   Page of Pages

  POHC-2002-D-0003     1       2  

             
2. Amendment/Modification Number
  3. Effective Date   4. Requisition/Purchase Request No.   5. Solicitation
Caption
   M00015
  1-Aug-04        

             
6. Issued By:
  Code   PO   7. Administered By (If other than line 6)
   Office of Conracting and Procurement
              Department of Health / Office of Managed Care
   Human Care and Services Group / DOH
              Medical Assistance Administration
   441 4th Street, N. W., Suite 700 South
              825 North Capital Street, N. E., 5th Floor
   Washington, DC 20001
              Washington, D. C. 20001

              Attn: Ms. Maude R. Holt — Telephone: (202) 442-9074

         
8. Name and Address of Contractor (No. Street, city, country, state and ZIP
Code)
      9A. Amendment of Solicitation No.
   AMERIGROUP MARYLAND, INC.
       
   A Managed Card Organization
      9B. Dated (See Item 11)
     d.b.a. AMERIGROUP DISTRICT OF COLUMBIA
       
     750 1st Street, N. E., Suite 1120
      10A. Modification of Contract Order No.
   Washington, D. C. 20004
            POHC-2002-D-0003
   Attn: Ms. Jane E. Thom son — Telephone No.: (202) 218-4901
  X   10B. Dated (See Item 13)
Code’ 51-0387398                                                       Facility’
            ’AUGUST 1, 2002

 
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offers o is extended. o is not extended. Offers
must acknowledge receipt of this amendment prior to the hour and date specified
in the solicitation or as amended, by one of the following methods: (a) By
completing Items 8 and 15, and returning               copies of the amendment:
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or fax which includes a reference to the
solicitation and amendment number. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by letter or fax, provided each letter or telegram makes reference to the
solicitation and this amendment, and is received prior to the opening hour and
date specified.

         
12. Accounting and Appropriation Data (If Required)
       
    OCFO CERTIFICATION LETTER DATED JUINE 03, 2004
  $ 87,124,011.28   13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF
CONTRACTS/ORDERS, IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14

          (x)   A. This change order is issued pursuant to: (Specify Authority)
Section F.1.1.2 “Option to Extend the Term of the Contract” X   The changes set
forth in Item 14 are made in the contract/order no. in item 10A.     B. The
above numbered contract/order is modified to reflect the administrative changes
(such as changes in paying office, appropriation date, etc.) set forth in item
14, pursuant to the authority of 27 DCMR, Chapter 36, Section 3601.2.     C.
This supplemental agreement is entered into pursuant to authority of:     D.
Other (Specify type of modification and authority) E. IMPORTANT: Contractor o is
not, o is required to sign this document and return       copies to the issuing
office. 14. Description of amendment/modification (Organized by UCF Section
headings, including solicitation/contract subject matter where feasible.)   THE
CONTRACT REFERENCED IN BLOCK 10A ABOVE IS MODIFIED AS FOLLOWS:
 
       

1. THE DISTRICT HEREBY EXERCISES ITS OPTION TO RENEW THIS CONTRACT IN ACCORDANCE
TO SECTION F.1.2, TERM OF CONTRACT FOR THE PERIOD OF AUGUST 1, 2004 THROUGH JULY
31, 2005. THE TOTAL PRICE FOR THIS OPTION IS $87,124,011.28.    
 
       

2. A LIST OF RATES INCREASE FOR TREND EFFECTIVE FROM CONTRACT PERIOD AUGUST 1,
2004 THROUGH JULY 31, 2005.    
 
       

3. INCORPORATE THE DEPARTMENT OF LABOR WAGE DETERMINATION NO. 1994-2103,
REVISION NO., 32, DATED 05/27/2004    

              Except as provided herein, all terms and conditions of the
document referenced in Item 10A remain unchanged and in full force and effect.
15A. Name and Title of Signer (Type or print)
      16A. Name of Contracting Officer    
  Jane E. Thompson CEO
           ESTHER M. SCARBOROUGH    
15B. Name of Contractor
  18. Date Signed   16B. District of Columbia   16C. Date Signed
AMERIGROUP District of Columbia
           
/s/ Jane E. Thompson (Signature of person on authorized to s n)
   7/7/04        

      (Signature of Contracting Officer)    

